Citation Nr: 0801002	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-26 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 11, 2002, 
for the award of a 20 percent disability evaluation for 
service-connected hemorrhoids. 


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to July 
1976, and his DD Form 214 reflects additional active service 
of 8 years, 6 months and 14 days.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.   

The veteran had previously perfected an appeal concerning 
additional issues.  However, in written statements received 
in December 2004 and January 2005, the veteran limited 
further appeal to the earlier effective date claim listed on 
the first page of this decision.  Accordingly, the Board is 
without further jurisdiction as to those additional matters.  
38 C.F.R. § 20.204 (2007).  


FINDING OF FACT

1.  The veteran submitted his claim for an increased rating 
in September 2000.

2.  An increased rating was not factually ascertainable prior 
to July 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 11, 
2002, for an increased disability rating for hemorrhoids have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2004 and January 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record reflects that prior to Dingess, during the 
pendency of this appeal, the veteran had already been 
provided notice as to the requirements for an increased 
rating for hemorrhoids and, furthermore, he was provided with 
the notice concerning the assignment of effective dates in 
January 2005 and well as in the context of the Statement of 
the Case of August 2005.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   


Earlier Effective Date of Award

VA law provides that the effective date of an evaluation and 
award of compensation for an increased rating claim is the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.400 (2007).  An earlier effective 
date may be assigned when it is factually ascertainable that 
an increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.").

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a). VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA.  38 C.F.R. § 3.1(r).

The veteran's hemorrhoids are properly rated under Diagnostic 
Code 7336, which provides a noncompensable rating for mild or 
moderate hemorrhoids, a 10 percent rating where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue and evidencing frequent 
recurrences, and a 20 percent rating where there is 
persistent bleeding and secondary anemia, or with fissures.  
See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The veteran filed a claim for increased rating for 
hemorrhoids inter alia that was received on September 25, 
2000.  There is no factually ascertainable evidence 
demonstrating an increased rating was warranted prior to July 
11, 2002 because, prior to that time, neither persistent 
bleeding with secondary anemia nor fissures was clinically 
appreciated.  

Although a July 2000 VA gastrointestinal clinic note recorded 
finding a small external hemorrhoid and a questionable 
internal hemorrhoid on physical examination, when the veteran 
underwent a VA colonoscopy in October 2000 in relation to 
indications of iron deficiency anemia, the study revealed a 
one millimeter rectal polyp and diverticula of the left 
colon, but hemorrhoids were not noted in the examination 
report.  At the November 2000 VA compensation examination the 
veteran specifically reported that he was experiencing 
bleeding every two to three months and that he had been 
taking iron for problems with anemia, but it was specifically 
reported that there was no bleeding on examination.  Neither 
the reports of treatment nor examination attributed the 
veteran's anemia to his hemorrhoids.  

The first definitive clinical evidence of bleeding 
hemorrhoids is from the May 2004 VA examination.  On physical 
examination, large tender hemorrhoids were seen, and there 
was obvious bleeding.  Diagnosis was large internal 
hemorrhoids with protrusion, bleeding hemorrhoids and anemia, 
secondary to bleeding.  By May 2004, however, the veteran was 
already receiving the maximum schedular rating of 20 percent.  
The RO assigned an effective date of July 11, 2002, on the 
basis of a VA outpatient treatment record that referred to a 
noninflamed hemorrhoid noted by the examiner and the 
veteran's report of "occasional blood on toilet tissue when 
hemorrhoids flare up."  The Board observes that the evidence 
prior to May 2004 also fails to demonstrate the presence of 
large or thrombotic hemorrhoids, irreducible, with excessive 
redundant tissue and evidencing frequent recurrences.  
Accordingly, the records also do not support a compensable 
rating for the veteran's hemorrhoids prior to July 2000.

Although the veteran may genuinely and sincerely believe that 
an earlier effective date is his warranted for the increased 
evaluation of his service connected disability, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The veteran's opinion as 
to the presence of secondary anemia, one of the criteria 
needed for the assignment of a 20 percent disability 
evaluation, is not competent evidence.  Therefore, his claim 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the claim.


ORDER

An effective date earlier than July 11, 2002, for an 
increased disability rating for hemorrhoids is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


